     Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 1 of 8




 I
 2

 J

 4

 5

 6                                          UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA
 7

 8                                                         )         Case #3 : l8-cv-00187-LRH-VPC
       BANK OF THE ìWEST,              a Califbrnia        )
 9     banking corporation                                 )
                                                           )         VERIFIED PETITION FOR
l0                       Plaintiff(s),                     )         PERMISSION TO PRACTICE
                                                           )         IN TIIIS CASE ONLY BY
u              vs.                                         )         ATTORNEY NOT ADMITTED
                                                                     TO THE BAR OF THIS COURT
12     PATRICK R. SMORRA, SR., PATRICK R.                            AND DESIGNATION OF
       SMORRA, JR. and ANITA SMORRA                                  LOCAL COUNSEL
l3
                         Defendant(s).
I4                                                                   FILING FEE IS $25O.OO

l5
L6                                                       Petitioner, respectfully represents to the Court:
                            name
t7
               1.        That Petitioner is an attomey at law and a rnember of the law firm      of
l8
                 The Vlcko Law Firm PLIC, a Michigan profussional limited liability company
t9                                              (firm nanre)

20      with otïîces   at                             41000 Woodward ave., Ste. 350
                                                               (street address)
2t
                       Bloomfield Hills                                     Michigan                   48304         )
22                                                                            state                   (zip code)

23                   248-821-4722                              mv I cko (rì,v Ickoìaw. com
         (area code + telephone num ber)                           (Email adclress)
24
               2.       That Petitioner has been retained personally or as a member of the law {ìmr by
25
                             Defendants                          to provide legal representation in connection with
26                       lclient(s)l

27      the above-entitled case now pending before this Courf.

28
                                                                                                             llcv.5/ló
      Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 2 of 8




  I              3"      That since                                                         and presently is a

 2       member in good standing                                                                  Michigan
 1
 J       where Petitioner regularly practices law. Petitioner shall attach a certificate     'fl."- ÍirtåÏà,c   bar or

 4       fiom the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5       possession   olthe United States in which the applicant      has been admitted to practice law certifying

 6       the applicant's membership therein is in good standing.

 7               4"      That Petitioner \ ias admitted to practice bet'ore the following United States Distlict

  I      Courts, United States Circuit Courts of Appeal, the Supreme Courî of the United States and Courts

 9       of other States on the dates indicated f,or each, and that Petitioner is presently   a member     in good

l0       standing of the bars of said Courts.

ll                               Court                            Admitted
                                                                       Date                      Bar Number

12       United States District Court Eastern District of Mi. November, 1971                         P21851

t3           United States Court of Appeals, 6th Círcuit      Nove¡nber 1971                         Pzt8s1

t4                    United States Supreme Court                     November,    l97l
15

t6
17

l8
l9
                5.       'Iìhat there are or have bee¡r no disciplinary proceedings institufed against petitioner,
20
        nor anv suspension of any license, certificate    <lr   privilege to appear before any judicial, regulatory
2l
        or adrnìnistrative body, or any resignation or termination in orde¡ to avoid clisciplinary or
)')
        disbarment                 except as describçcl in cletail belor.v:
23
                "none" if Petitioner has no disciplinary pruceedings, etc.) None
24

25

26

27

28                                                              2                                               Iìev. 5/l   6
     Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 3 of 8




 I              6.        That Fetitioner has never been denied admission to the State Bar of Ncvada. (Give

 2      particulars if ever denied admission):
 a
 J             "none" if Petitioner has never been denied admission.) None
 4

 5

 6              7.       'Ilhat Petitioner is a member of good standing in the flollowíng Bar Associations.

 7            'unorìe" if Petitioner is not a member of other Bar Associ¿rtions.) Michigan State Bar

 I
 9

l0              8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA, Ll-Z

1l     (fbnnerly LR IÅ rO-z¡   during the past three (3) years in the following tnatters:   (Srarc "norìe" itlno applicaiions.)


12     Date of Application                    Cause                    Title of Cow                      Was Applieation
                                                                     A&ninistrative Body                     Crantetl or
t3                                                                     or Arbitrator                           Denied

t4              NONE

l5
l6
17

l8
l9                         (lf necessary, please attach    a statement of additional applications)

20              9.       Petitioner consents to the julisdictìon of the courts and disciplinaly boarcls of the

21      State of Nevada with respect to the law of this state governing the conduct o1'attorneys to the same

22     extent as a member of the State Bar of Nevada.

23              10.      Petitioner agrees to comply r.vith the standards of profèssional conduct r-equired                 of
24     the rnembers of the        bar   ol'this coun.
25              1   1.   Petifioner has disclosed in wliting to the client that the applicant is        noT admitted        to

26      praelice in this jurisdiction and that the client has consented to such representation.

27

28
                                                               3                                                     Rev.   5iló
               Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 4 of 8




                             That Pctiriort* respectfully prays
                                                                that Pc¡ì¡ioner be acJmirted
                                                                                             ro pracrice befirre rhis
              2      FOR't't-ìË pußt¡osEs Ot-, TþfiS                                                                  court
                                                                     CÁSE ONt,y.


           1                                                                                                c
                     STAI.E OF                 Michigan
           5
                    COUNTY OF                      Oalcland
           6

          7                             Miroslav   P    Vlcko            Petitioner, beírrg fìrsf rluly
                                                                                                        swom. deposes ancl says:
          I         l'hat the fbregoing statements
                                                   âre fruB.
          I
      l0           Subscribed and sworn to before
                                                  rne th¡s
      II
                     ++^                  of                 Ve<*-                   Totg
     t2
                                                                     {
     t3

     l4                                                      or
                                                         .l3,2019
     l5                     MY C0M¡il6SloN EXPIFE$ Nor
                                lN GOutffv tF ûhllt'h¡S
                                                   6
                          ^CltNc
     t6                                 DåqlçryArroN oF RDsr
     t7
                                          THE BAR OF                THISTó                                                   O

                         Pursuant to the requirements of
 t8                                                            the Local Rures orpracfice
                                                                                          tbr trris cìo urt, the F,etitioner
                  beJieves it to be in the rrest inlerests
                                                           ofrthe cricnt(s) ro designate
 19                                                                                             Kell FI. Dovcr
                  Attorney a( l-arr,. member of the Sute                                                                     coLr
20                                                        of Nev¿¡da and previously
                                                                                                                           icc buforc the
                  abo'c-e¡ltitled Court as associ¿ts
2t                                                   rcsidenr cr:unsel in this acrion.
                                                                                       fhe                  a<Jdress   and elnail address                 of
                  said dcsignated Ncvada counsel is:
?2

!)
                                                         3883 Horvard H
                                                                                             . Ste. ¡ lo0
24                                                                         (stteet
                                         Las V
25                                                                                           Nev¿rda                                  ;89I69
                                                                                              istate                                 (z:lp code)
26                             7r)?-784-,5200                                                                             -.:...-j
                  (area                                                                     u,larr,-cc¡nl
                                   t-            l.tu
27

¿Ò
                                                                                4
                                                                                                                                          Rcv.   il   I   ó
      Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 5 of 8




             By thís designation the pefifioner and undersigned party(ies) agree
                                                                                 that thìs designation constitutes
      2      agreetnettt and aulhorization    fol   the designated iesident admÌtted counsel to sign stþulations

      -1     bínding on all ofus.

      4

      5                   APFOINTMENT OF DESIGNATED RDSIDDNM NDVADA COUNSDL
      6

      7             The undersigned pafty(ies) appoinr(s)
                                                                                                                as
            his/her/their Designated Resident Nevada Counsel in              câse.



 l0
 1l
                                                                     Smorra, Sr,
 t2                                                                          name,
 13'

 I4
                                                       Pan'ickR. Snronao Jr.
                                                            or
 t6
 n                                          CONSENT OF I}ESIGNEE
                   The undetsigned hereby consents to serye as associate
 l8                                                                      resid nt Nevada counsel in this case.

 t9
z0

21                                                    1   0569                                  ,com
                                                      Bal'
)J

23
           APPROVED:
24

25
           Dated: this   .-.--   day   of                        20

26
                SEE NEXT PAGE FOR ORDER

27

28
                                                                 5
                                                                                                            Rcv.5/16
             Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 6 of 8




         t      By this designation the petitíoner and undersigned party(ies)
                                                                              agrÊe that this designation constitures
      2         agreement and authorization for the designated resident
                                                                        adrnitted counsel to sîgn stipulailons
      3         binding on all of us.

     4

     5                      APPOINTMENT OF DESIGNATED RF,SIDDNT NEVADA
                                                                       COUNSEL
     6

     7                 Thc undersigned parry(ies) appoínt(s)                  Kelly H' Dove
                                                                                                              as
     ó                                                                           local counsel)
     Õ         his/her/their Designated Resident Nevada Counsel in



 t0
 II
     I
                                                          4*ø*,*
                                                     A¡ita Smorr¿
 12                                                        Qf            nãme,
 t3
 l4
 ts
                                                          or            name,
 t6
l7                                           CONSENT OFDESIGIYEE
                      The undersigned hereby Êonsents to seËã as associate residentNevada
i8                                                                                        counsel in this case.

l9
2A

2T
                                                    Bar                                 address
22

¿3
              APPROVED:
24

25
              Dated: this   _     day   of                      2A


26
                  SEE NEXT PAGE FOR ORDER
              UNII   S IAIES S¡'KIC'I'J
27

28
                                                                5
                                                                                                          Rev.5/16
         Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 7 of 8




       I     By this designation the petitioner and undersigned party(íes)
                                                                           agree that rhis designatìon constirufËs
      2      agreement and authorization for the designated resident
                                                                     admiued counsel to sign           stipulations
      _l     binding on all ofus.

     4

     5                   APPOINTMENT OF DESIGNATEÐ RI'SIDENT NEVADA
                                                                    COUNSEL
     6

     7              The undersigned parry(ies) appoin(s)                       Kelly H. Dove
                                                                                                                      as
     I       hiVher/their Designated Resident Nevada Counsel in            sase.
                                                                                   local counsel)

     9

 l0                                                   flñ/t^,"*.-
                                                              signature)
 1t
                                                      Patrick R. Smorra, Str
 12                                                   (type or print pa4y name, trile)
 l3
 l4
 l5                                               Patrick R. Smorr4 Jr.
                                                        or prinf parfy name,
 r6
 t7                                  CONSENT OF DESIG¡TEE
                   The undersigned hereby consents to se*ã ãi associate resïdent
18                                                                               Nevada counsel in this case.

t9
20

2t                                                ¡   0s69                         kdove@swiaw-corrr

22
           APPROVED:
23         DATED this 14th day of November, 2018.
           APPROVED:
24

25
           Ðated: this   _     day   of                        20

           __________________________________
26
           LARRY R.  HICKS
                   STA
27         UNITED STATES DISTRICT JUDGE
28
                                                               5
                                                                                                               Rov. J/16
            Case 3:18-cv-00187-LRH-CBC Document 30 Filed 11/09/18 Page 8 of 8
L0/LL/20I8 fHU 10r41 FAx 517 312 lt39 State Bar of uichigan                     lø001/o0r
